Citation Nr: 0901642	
Decision Date: 01/15/09    Archive Date: 01/22/09	

DOCKET NO.  05-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  He served in Vietnam from February 1970 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to the benefit 
sought.

The Board notes that the veteran has recently submitted 
evidence indicating that he has prostate cancer for which he 
is seeking service connection.  This matter is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  By unappealed rating decisions dated in January 1995 and 
December 1999, service connection for PTSD was denied.  

2.  In January 2004, the RO received the veteran's 
application to reopen his claim for service connection for 
PTSD. 

3.  Evidence received since the December 1999 rating decision 
is not cumulative of previously considered evidence, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The January 1995 and December 1999 rating decisions 
denying service connection for PTSD are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  The evidence added to the record since the December 1999 
rating decision is new and material, and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a).  
The VCAA applies to the instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the REMAND appended to this decision.  

Factual Background, Legal Criteria and Analysis

The veteran and his representative contend that he has PTSD 
attributable to his experiences while serving in Vietnam in 
1970.  In January 1995 and December 1999 rating decisions, 
the RO denied service connection for PTSD.  The veteran did 
not timely appeal either decision.  The decisions are 
therefore final.  See 38 U.S.C.A. § 7105.

In January 2004, the veteran filed to reopen his claim.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is present or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening a claim is 
that evidence added to the record since the last disposition 
in which the claim was finally disallowed.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself, or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the December 
1999 rating decision.  In that decision, the RO affirmed that 
the available evidence was inadequate to establish the 
occurrence of a stressful experience and did not show a 
confirmed diagnosis of PTSD.  

Since receipt of the reopened claim in January 2004, the 
medical evidence of record reveals a principal diagnosis of 
PTSD.  Also, since the prior rating action in 1999, the 
submitted evidence includes the veteran's written comments 
and descriptions as to his stressors, and his testimony under 
oath at both a hearing before a Decision Review Officer at 
the New Orleans VARO in November 2006 and before the BVA, in 
March 2008.  The Board is aware that in determining what 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App., 510, 
512 (1992).

The Board finds that this additional evidence is new, in that 
it was not part of the record before the RO issued its final 
1999 rating decision.  This evidence is new and material to 
the issue at hand, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  New and material 
evidence having been submitted, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened, 
and the appeal is granted to this extent only.  


REMAND

In general, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
provisions of 38 C.F.R. § 4.125 (a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor or stressors; and credible supporting evidence that 
the claimed inservice stressor or stressors occurred.  
38 C.F.R. § 3.304 (f).

The veteran's service in Vietnam from February to December 
1970 was with the 221st Signal Company (Pictorial).  His 
principal duty assignment during that time frame was as a 
clerk.  His personnel records make reference to an "Open 
Campaign."  Elaboration is not of record.  The Board is aware 
that in Daye v. Nicholson, 20 Vet. App. 512 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
admonished VA for not securing and reviewing the history of 
the veteran's unit for possible alternative sources of 
evidence of combat or stressful incidents.  A review of the 
record in this case reveals there has been no effort to 
obtain any information regarding activities of the veteran's 
unit during 1970.  The Board notes the veteran himself has 
been somewhat inconsistent in providing information with 
regard to his claimed stressful incidents.  He should be 
afforded the opportunity to provide more specific information 
that would assist in a search regarding his claimed stressors 
while serving with the 221st Signal Company in 1970 in 
Vietnam.

For example, evidence of record documents that five 
individuals with a military occupational specialty in the 
field of photography were all killed on May 9, 1970.  The 
veteran has referred to a helicopter crash in which he states 
several photographers were killed.  However, he seems to 
claim that the helicopter crash took place in late 1970, not 
in May.

Also, at both hearings, he testified regarding an incident in 
which he was outside his base when several individuals on 
motorcycles chased him.  He fled onto the base but for some 
reason the military police beat him and held him for several 
hours until his unit commander showed up.  He essentially 
claims this incident took place on the same day he received 
an Article XV.  However, the personnel records available 
disclose that in the record of proceedings under Article XV, 
while he did indeed receive an Article XV in November 1970, 
it was for his failure without authority to go to a time 
prescribed to his appointed place of duty on two separate 
occasions in November 1970.  No reference was made in the 
record of proceedings as to his fleeing any Vietnamese 
individuals and experiencing difficulties with military 
policemen at the Long Binh facility.  There is no record of 
any military police report in the claims file. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request that the 
veteran provide more specific information 
as to the claimed stressful experiences 
he had while serving with the military, 
to include the location of any such 
stressful experiences, the names of any 
individuals injured or killed, and any 
other information which could be used to 
help substantiate his claim.  He should 
be advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful event or events 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
could not be conducted.

2.  After the veteran's response 
regarding stressful events is received, 
the RO/AMC should request assistance in 
verifying the stressful incidents 
reported by the veteran from the United 
States Army and Joint Service Records 
Research Center (JSRRC).  Specifically, 
the RO/AMC should request any available 
unit history and/or diary for October and 
November 1970 for the 221st Signal 
Company.  Of particular interest is the 
report of any military police 
investigation in November 1970 at Long 
Binh with regard to the veteran.  

3.  Following the receipt of a response 
from the JSRCC, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing.  
Regarding the claim for PTSD, the RO/AMC 
must provide the examiner the summary of 
any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


